DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The lead line for reference character 23 in Fig. 1 is not directed to the inner circumferential surface of the elastic body 3 as described.  Instead, the lead line appears to be directed to an outer circumferential surface of the circumferential shoulder 9.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  For example, the structure represented by reference character 9 in the embodiment shown in Figs. 7 and 8 is distinct from the structure represented by this same reference character in the embodiment shown in Figs. 1 and 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "9" and "42" have both been used to designate what appears to be the same circumferential shoulder in the embodiment shown in Figs. 7 and 8.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5, 8, 9, 12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, there is insufficient antecedent basis for “the end face of the wheel body”.  As best understood, this claimed limitation is not the same end face as the “one end face” previously set forth in claim 1.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (EP 0733493 A2; previously cited by Applicant; hereinafter “Weber”) in view of Call et al. (US 1,452,547; hereinafter “Call”) and Zenzic (US 3,135,154).
	Weber discloses a multi-part rail wheel with a wheel tyre 1, having a wheel body 3 with an elastic body 2 arranged between the wheel tyre and the wheel body through which the wheel tyre is supported on the wheel body (Fig. 2), and having at least one clamping element 4 which is attached to the wheel body from one end face (left side end face shown in Fig. 2) and through which the elastic body is braced against the wheel body and the wheel tyre by clamping means 5 which engage on the wheel body (Fig. 2), wherein the wheel body consists of a light metal material (aluminum alloy as described in paragraph [0013]) at least in the region against which the clamping means act, wherein at the end face (right side end face shown in Fig. 2) of the wheel body, axially opposite the clamping element as a counter-bearing, and on which the clamping means engage (Fig. 2), wherein the clamping means are screws 5 which engage in threaded openings (unlabeled, but shown in Fig. 2), wherein the wheel body is manufactured in one piece from the light metal material (Fig. 2; paragraph [0013]), wherein the elastic body is an elastomer body 2 (paragraph [0011]), wherein the clamping element is ring-shaped (Fig. 2; paragraph [0019]), wherein, when clamped or released, the clamping element slides on a circumferential shoulder with a circumferential surface formed on the side of the wheel body facing the clamping element (Fig. 2; paragraphs [0015] and [0019]), wherein the circumferential 12 which reduces friction or increases wear resistance (paragraphs [0015] and [0019]), and wherein the outer circumferential surface of the clamping element and the outer circumferential surface of the wheel body converge in a V-shaped manner in a cut along the axis of rotation when the rail wheel is completely mounted (Fig. 2).
	Weber fails to disclose the use of at least one annular and ring-shaped counter-bearing element seated in a receptacle which is aligned coaxially with an axis of rotation of the rail wheel and formed as a depression in the wheel body such that the screws engage in threaded openings provided on the counter-bearing element.  Instead, Weber discloses the clamping means engaging threaded openings provided in the wheel body in Fig. 2.
	Call, however, in the embodiment shown in Fig. 4, teaches a multi-part rail wheel with a wheel tyre 19 with an elastic body 23 arranged between the wheel tyre and the wheel body through which the wheel tyre is supported on the wheel body (Fig. 4), and having at least one clamping element 26 which is attached to the wheel body from one end face (Fig. 4) and through which the elastic body is braced against the wheel body and the wheel tyre by clamping means 25 which engage on the wheel body, wherein at the end face of the wheel body, axially opposite the clamping element as a counter-bearing and on which the clamping means engage, at least one annular and ring-shaped counter-bearing element (unlabeled nuts which engages the threads of each of the bolts 25 as evident from Fig. 4 and lines 94-104 of page 1) seated in a receptacle (unlabeled receptacles evident from Fig. 4 and lines 94-104 of page 1 that receive the nuts) which is aligned coaxially (evident from Fig. 4 and lines 94-104 of page 1 that the array of receptacles are aligned coaxially with the axis of rotation of the wheel) with an axis of rotation of the rail wheel and formed as a depression in the wheel body such that the screws engage in threaded openings provided on the counter-bearing element (Fig. 4).

	Call fails to expressly disclose its counter-bearing element comprising a high-strength steel such that the counter-bearing element would have a higher strength than the light metal material of the wheel body of Weber.  Instead, Call is silent as to the material composition of the nut shown in Fig. 4.
	Zenzic, however, teaches the use of counter-bearing elements in the form of nuts comprising high-strength steel in cases where fewer bolts and nuts are employed for fastening structural members together to provide desired material and physical properties such as good strength and maximum performance (lines 70-73 of col. 3).
	It would have been obvious to one having ordinary skill in the art to have modified the multi-part wheel of Weber, as modified by Call, by utilizing a counter-bearing element comprising a high-strength steel, such as taught by Zenzic, to achieve desired and predictable physical and material properties, such as good strength and maximum performance for fastening the components of the multi-part wheel together.

s 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Call and Zenzic, as applied to claim 1 above, and further in view of Kanehisa et al. (US 2011/0291466 A1; hereinafter “Kanehisa”).
	Although it is evident from Fig. 4 and lines 94-104 of page 1 of Call that circumferential shoulders with inner circumferential surfaces which face the axis of rotation and are formed on the wheel body and the array of counter-bearing elements or nuts rotate about the axis of rotation of the rail wheel, and is aligned with the rail wheel, it is unclear whether the counter-bearing element of Call is seated on the circumferential shoulder such that the counter-bearing abuts the inner circumferential surface and is integrated into the receptacle by pressing in.
	Kanehisa, however, teaches the use of counter-bearing elements in the form of nuts 54 that are each pressed in a respective receptacle 40 such that the counter-bearing elements abut respective inner circumferential surface at 44 of a respective circumferential shoulder 34 of a wheel on which the counter-bearing element is seated (Figs. 8 and 16; paragraph [0048]) so as to provide a non-rotatable fit between the counter-bearing element and the receptacle.
	It would have been obvious to one having ordinary skill in the art to have modified the rail wheel of Weber, as modified by Call and Zenzic, so that the counter-bearing element is pressed into the receptacle such that the counter-bearing element abuts an inner circumferential surface of a circumferential shoulder, such as taught by Kanehisa, to provide predictable results for facilitating the assembly of the multi-part wheel by preventing the rotation of the counter-bearing elements during the threading of the clamping means therein.



Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Woodbury (RE04760) discloses a counter-bearing element s that is received in a receptacle (unlabeled, but shown in Fig. 8) formed in a wheel body A.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/Kip T Kotter/Primary Examiner, Art Unit 3617